                Case 2:20-cv-00857-TSZ Document 8 Filed 12/02/20 Page 1 of 1




 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
       LARRY G. PHILPOT,
 7                           Plaintiff,
 8         v.                                          C20-857 TSZ
 9     THE HEART GENERAL                               MINUTE ORDER
       PARTNERSHIP; and JOHN OR JANE
10     DOES 1-5,
11                           Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    Having reviewed plaintiff’s response, docket no. 7, to the Minute Order
14
   entered November 16, 2020, docket no. 6, the Court EXTENDS the deadline for serving
   the complaint to January 31, 2021. On or before February 1, 2021, plaintiff shall file a
15
   status report indicating whether defendants have been served and, if not, whether this
   matter should be dismissed without prejudice pursuant to Federal Rule of Civil
16
   Procedure 4(m).
17          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 2nd day of December, 2020.
19

20                                                    William M. McCool
                                                      Clerk
21
                                                      s/Gail Glass
22                                                    Deputy Clerk

23

     MINUTE ORDER - 1
